Citation Nr: 1716230	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-27 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased disability rating in excess of 30 percent for migraine headaches prior to January 28, 2016, and to an increased disability rating in excess of 50 percent for migraine headaches as of January 28, 2016.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 2002 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  During the course of the appeal, the claims file was permanently transferred to the RO in St. Petersburg, Florida, which now has jurisdiction over the claims on appeal.

The Board bifurcated the claims for service connection for depression and whether new and material evidence had been submitted to reopen a claim of service connection for PTSD in its January 2016 decision.  Therefore, the claim for depression is not included here.  In January 2016, the Board also remanded the case for additional development.  The Board's January 2016 remand directives were substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  The matter has now returned to the Board.

A June 2016 rating decision increased the disability rating of migraine headaches from 30 percent to 50 percent as of January 28, 2016.  As the assigned ratings do not represent the maximum ratings available, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Although the RO may have reopened the previously denied claims, the Board must address the question of whether new and material evidence has been received to reopen the claim for service connection for PTSD in order to establish Board jurisdiction to review the merits of previously denied claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of service connection for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2009 rating decision denied service connection for PTSD.  Although the Veteran filed a timely notice of disagreement, and a statement of the case was issued, the Veteran did not perfect an appeal.  Therefore, that rating decision became final.

2.  The evidence received subsequent to the August 2009 final denial of the claim for service connection for PTSD is new, and is also material because it raises a reasonable possibility of substantiating the claim.

3.  For the entire period of the appeal, the service-connected migraine headaches are shown to have been productive of a disability picture that more nearly approximated that of headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The August 2009 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  As new and material evidence has been received since the August 2009 rating decision, the criteria to reopen the claim for service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  For the period of the appeal prior to January 28, 2016, the criteria for the assignment of a maximum 50 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

4.  For the period of the appeal as of January 28, 2016, the criteria for a rating in excess of 50 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

VA's duty to notify was satisfied by a letter on October 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence concerning this decision.  In October 2011, November 2014, January 2016, and January 2017, VA obtained examinations and opinions for the claim.  That medical evidence is adequate upon which to base a decision.

All directives of the Board's January 2016 remand were substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

An August 2009 rating decision denied service connection for PTSD, in part, on the basis that there was no evidence to show that PTSD was caused by an in-service stressor.

The Veteran was notified of the denial, and although he filed a timely notice of disagreement, he did not perfect a timely appeal following the issuance of the statement of the case.  Therefore, the rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

VA will reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2016).  That analysis compares newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence received since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence added to the claims file since the final August 2009 rating decision includes an April 2015 VA examination for Mental Disorders Other Than PTSD.  The April 2015 VA examiner stated that the Veteran reported that on entering the military she made friends, but when subsequently transferred to another company, "it was overwhelming" and "I started to gain weight and things started going down hill."  

That evidence is new, and relates to an unproven element of the Veteran's previously denied claim, as it suggests further details of how in-service stressors caused her PTSD.  Collectively, the Board finds that the Veteran's additional evidence constitutes material evidence as that evidence speaks to an unestablished element of the claim and thus creates a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that the low threshold for reopening the claim for service connection has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The new evidence is material and the Veteran's claim for service connection for PTSD is reopened.  To that extent only, the appeal is allowed.

Migraine Headaches

The Veteran contends that she is entitled to an increased disability rating in excess of 30 percent for migraine headaches prior to January 28, 2016, and to an increased disability rating in excess of 50 percent for migraine headaches as of January 28, 2016.  A June 2016 rating decision increased the disability rating of migraine headaches from 30 percent to 50 percent as of January 28, 2016.  This is the highest schedular evaluation allowed under the law for migraine headaches.  Therefore, as no higher rating is available as of January 28, 2016, the Board will focus its discussion on the period prior to January 28, 2016.    

The ratings for the Veteran's migraine headache disability have been assigned pursuant to Diagnostic Code 8100.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a (2016).

The Rating Schedule does not define prostrating.  However, "prostration" has been defined as "complete physical or mental exhaustion."  Merriam-Webster 's New Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007). 

Additionally, the term "productive of severe economic adaptability" has not been clearly defined by regulations or by case law.  "Productive of" can either have the meaning of producing or capable of producing.  Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating.  "Economic inadaptability" does not mean unemployability, as that would undermine the purpose of regulations pertaining to unemployability.  Pierce v. Principi, 18 Vet. App. 440 (2004); 38 C.F.R. § 4.16 (2012).  The Board notes that the migraines must be, at a minimum, capable of producing severe economic inadaptability.

Prior to January 28, 2016, the evidence submitted shows the Veteran's ongoing, frequent completely prostrating and prolonged migraine headache attacks dating since service, and producing an inability to continue her nursing schooling and/or employment.  These documents include a November 2013 Veterans Application for Increased Compensation Based on Unemployability, October 2012 Appeal to Board of Veterans Appeals Form 9, May 2012 Notice of Disagreement, August 2011 Application for Compensation, a November 2014 headaches/migraines disability benefits questionnaire (DBQ), a November 2012 veterans medical record neurology consultation, the Veteran's lay statements of November 2013 and September 2013, June 2013 congressional correspondence, and the June 2013 lay statement of the Veteran's parent.

Among the above-listed documents is a November 2012 veterans medical record neurology consult, which recorded that the Veteran had migraines for many years, reporting that they had become worse over the last few years, occurring 3-4 times per week and lasting 2-3 days with each occurrence.  Similarly, a November 2014 DBQ indicated that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain that impacts her ability to work.  The examiner noted that most recently in July 2014, the Veteran was experiencing headaches 4 to 5 times a week with stabbing pain in the left eye.  The November 2012 veterans medical record and November 2014 DBQ are consistent with the January 2017 VA examination, which reported that the Veteran had headaches 4-5 days each week and was being treated with Tylenol #3 (containing codeine) at least 4 days each week; and opined that the Veteran's service-connected migraine headaches were currently debilitating, making her unable to work in her profession as a licensed practical nurse.  The lay statements of the Veteran and her mother also show that she has lost employment and been dismissed from nursing school due to her migraine headaches, which is also consistent with the findings of severe economic inadaptability in the January 2016 and January 2017 VA examinations.   

The Board concludes that the evidence demonstrates that the Veteran's migraine headache disability was productive of very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability, and finds that the service-connected disability picture more closely resembled the criteria for a 50 percent rating, but not higher, for the period of the appeal.  The Board finds in reaching that conclusion that the overall severity of the service-connected migraine headache disability is not shown to have significantly changed during the course of the Veteran's appeal.  She is unable to attain complete improvement and relief with medication and it is consistently documented that she experiences very frequent, prostrating and prolonged attacks of headache pain.  Further, it is also consistently documented that her headache pain impacts her ability to work in that she is unable to perform any activity during the prostrating episodes of migraine headaches.

Accordingly, the Board finds that a maximum 50 percent rating for a migraine headache disability is warranted for the period of the appeal prior to January 28, 2016.  Ratings in excess of 50 percent are not warranted for the entire period of this appeal, as the 50 percent rating is the maximum schedular rating for migraine headaches.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.  To that extent only, the appeal is granted.

Entitlement to an increased disability rating of 50 percent for migraine headaches, but not higher, prior to January 28, 2016, is granted.

Entitlement to an increased disability rating in excess of 50 percent for migraine headaches as of January 28, 2016, is denied.


REMAND

The Board finds that additional development is needed to provide a complete and accurate record.  The Board finds that VA's duty to ensure a fair adjudication of the facts requires that the Veteran be scheduled for a VA examination and opinion indicating the nature and etiology of the PTSD.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

TDIU

Regarding the TDIU claim, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16 (b) (2016).

The Board defers the adjudication of the TDIU claim pending the resolution of the claim for service connection for PTSD.  That resolution will affect whether an extraschedular referral need be sought.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  After all development has been completed and returned from Step 1, schedule the Veteran for a VA psychiatric examination to determine the etiology of any psychiatric disabilities found.  The examiner must review the claims file and this remand, including  July 2008, December 2008, and November 2010 veterans medical records, and an April 2015 VA examination, and should note that review in the report.  Any further indicated tests and studies, to include psychological studies, should be conducted to identify all current psychiatric disorders, to include any diagnosis of PTSD due to in-service events.  The examiner must address the Veteran's lay statements, including those in her June and July 2009 statements in support of claim, November 2013 Application for Increased Compensation based on Unemployability,
October 2012 Appeal to Board of Veterans Appeals Form 9, May 2012 and October 2009 Notices of Disagreement, August 2011 Application for Compensation, as well as her May 2013 correspondence, and June 2013 congressional correspondence.  A complete rationale should be given for all opinions and conclusions expressed, and the examiner should reconcile such opinions and conclusions with those in the claims file.

(a) The examiner should diagnose all psychiatric disabilities present.  With respect to PTSD, the examiner should review the claimed in-service stressors to determine whether exposure to a claimed in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD pursuant to DSM-IV have been satisfied.  The examiner should specifically state whether or not each criterion for a diagnosis of PTSD is met.  If a PTSD diagnosis is deemed appropriate, the examiner should comment upon the link between the current symptomatology and the claimed in-service event.

(b) With respect to any other psychiatric disorder found upon examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability is related to any incident of the Veteran's active duty service.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


